Citation Nr: 0734298	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  03-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C and, if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
hepatitis C.  No mention was made in the October 2002 rating 
decision of new and material evidence.  The record reflects 
that, in a January 2000 rating decision, the RO had 
previously denied service connection for hepatitis C, and the 
veteran had not appealed that determination, so it had become 
final.

In February 2001, the veteran filed an application to, in 
essence, reopen the claim for service connection for 
hepatitis C.  Thus, the Board concludes that the issue on 
appeal is as stated on the front page of the present 
decision.  In that regard, we further note that, before it 
Board may reopen a previously denied claim, it must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  

The Board notes that by April 2005 rating decision, the RO 
granted a total disability rating based on individual 
unemployability due to service-connected disability, as well 
as special monthly compensation, both effective from February 
2001.


FINDINGS OF FACT

1.  By January 2000 rating decision, the RO denied 
entitlement to service connection for hepatitis C, 
essentially based upon a finding that the veteran was treated 
for acute viral hepatitis in service which resolved, and that 
the evidence failed to show that the veteran's hepatitis C 
was medically linked to service.  The veteran did not appeal 
that determination; therefore, it was final.




2.  Evidence has been received subsequent to the January 2000 
RO rating decision which was not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The preponderance of the evidence is against a finding 
that the veteran had hepatitis C in service, and against a 
finding that the veteran's hepatitis C infection is causally 
related to service.


CONCLUSIONS OF LAW

1.  The January 2000 RO decision, which denied service 
connection for hepatitis C, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

2.  Evidence received since the January 2000 RO rating 
decision is new and material as it pertains to the veteran's 
claim for service connection for hepatitis C, and that claim 
may be reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In March 2001, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  

The Board finds that the content of the March 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
June 2003 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the veteran 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was notified of the 
Dingess precedent by letter dated in August 2007.


II.  Factual Background

The service medical records (SMRs) show that in April 1975, 
the veteran was treated for acute viral hepatitis, type A.  
He reported a history of two prior episodes of hepatitis in 
"1969 (Germany) and in 1970 (Germany)".  He reported no 
specific contact with hepatitics, no needle contact with 
associated drug abuse in 4 years, no history of exposure to 
toxins, no history of seafood indigestion, transfusions, or 
exposure to anesthetic gases.  He said he was unaware whether 
his liver functions had ever returned to normal following his 
two previous bouts of hepatitis.  He reported drinking very 
heavily for several days prior to the onset of his symptoms.  
He was noted to have acute hepatitis, with a background of 
"possible chronic persistent process".  The final diagnosis 
was viral hepatitis, type A, and HAA (hepatitis-associated 
antigen) negative by RIA (radioimmunoassay).

In a July 1975 Alcohol and Drug Abuse Control Program Intake 
Record, the veteran reported he had used heroin intravenously 
within the past 48 hours, that he used it daily, and that he 
had first used heroin when he was 17 years old.  In July 1975 
it was noted that the veteran had failed to keep several 
appointments.  He was asymptomatic, and was now at a halfway 
house.  His last IV drug abuse was 7 days prior.  On a 
follow-up appointment in August 1975, laboratory testing 
showed he was HAA negative by RIA.  In October 1975, the 
veteran was seen for vomiting and diarrhea.  It was noted 
that he had had hepatitis three times, and his last episode 
since 1969 had been in April 1975.  On a Report of Medical 
History prepared in conjunction with the veteran's separation 
examination, the veteran indicated that he was treated in 
April 1975 for hepatitis, and there were no sequelae.  

Private treatment records show that in October 1999, based on 
the veteran's laboratory reports, chronic hepatitis C was 
diagnosed.  In a December 1999 consultation report, it was 
noted that the veteran had a history of tattooing in the 
forearms, and used to drink, but had stopped.  

Subsequent VA and private treatment records, dated from 1999 
through2004 show that the veteran continued to receive 
treatment for his hepatitis C, and related liver disease, 
cirrhosis and liver failure.  Testing for hepatitis A and 
hepatitis B was negative.  He underwent ongoing consultations 
for a possible liver transplant.  

On VA general medical examination in July 2002, the diagnoses 
included chronic hepatitis C, with secondary cirrhosis of the 
liver.  The examiner noted that after reviewing extensively 
the veteran's claims file, he found that the veteran had two 
episodes of hepatitis, in 1969 and 1972, before he joined the 
military, and that the veteran had a history of intravenous 
drug abuse when he was 17 years old, to which the veteran had 
admitted.  The examiner also noted that according to the 
veteran's service records, he was using intravenous drugs 
while in service, and had a history of tattoos that were 
applied before he joined the military and while in service.  
The examiner opined that the veteran's hepatitis C was not 
"secondary to the recurrent episodes of hepatitis" that he 
had during service, but was "more than likely . . . 
secondary to his intravenous drug abuse or sharing needles 
during his adolescent years, and getting tattoos done, and 
even his persistent drug abuse during military service".  

III. Analysis

A.  New and Material Evidence

By January 2000 rating decision, the RO denied entitlement to 
service connection for hepatitis C, essentially based upon a 
finding that the veteran was treated for acute viral 
hepatitis in service that resolved, and that the 
preponderance of the evidence of record failed to show that 
the veteran's hepatitis C was medically linked to service.  
The veteran did not appeal that determination, and it became 
final.  The claim may be reopened only if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Amendments to 
38 C.F.R. § 3.156(a) apply only to claims to reopen received 
on or after August 29, 2001, and, therefore, have no bearing 
on the instant case since the veteran filed his request to 
reopen in February 2001. 

When the claim was denied by the RO in January 2000, the 
evidence on file consisted of service medical records and 
private treatment records.  These records showed that the 
veteran was treated for acute viral hepatitis A in service in 
April 1975, which resolved.  He reported that prior to 
service he had been treated for hepatitis twice while living 
in Germany.  Private treatment records showed that in October 
1999, hepatitis C was diagnosed.  There was, however, no 
competent medical evidence of record showing that the 
veteran's hepatitis A I service was linked to his post-
service diagnosis of hepatitis C.  

In February 2001, the veteran filed a claim, essentially 
requesting that his claim for service connection for 
hepatitis C be reopened.

Evidence submitted subsequent to the January 2000 RO decision 
includes a VA examination, VA treatment records, the 
veteran's lay statements, and private treatment records.  VA 
and private treatment records show that the veteran continued 
to receive treatment related to his hepatitis C.  The veteran 
essentially contended that his hepatitis C had its onset in 
service.  On the VA examination report dated in July 2002, 
the examiner opined that the veteran's hepatitis C was not 
related to service, but was more likely related to his 
intravenous drug abuse prior to and during military service, 
and to his tattoos both before and during service.  

With regard to the 2002 VA examination, the Board notes that 
this evidence is new, in that it has not been previously 
considered and is not cumulative of evidence previously 
considered.  This evidence is material in that pertains to 
the significant question of the probable etiology of the 
veteran's hepatitis C.  The Board therefore agrees with the 
RO's conclusion that new and material evidence has been 
submitted since the January 2000 RO rating decision; thus, 
the claim for service connection for hepatitis C is reopened.  
Noting that the RO has already considered the veteran's claim 
on the merits, the Board will proceed with the appeal, and 
address the merits.

B.  Service Connection

1.  Pertinent Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2007).  For the purpose of this paragraph, drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m).  The VA General Counsel has confirmed 
that direct service connection for a disability that is a 
result of a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
VAOPGCPREC 2-98 (1998).




Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

1.  Discussion

The veteran contends that his hepatitis C had an onset in 
service.  Applying the legal criteria above, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for hepatitis C.  Specifically, the 
Board notes there is no competent medical evidence showing 
that the veteran's currently diagnosed infection by hepatitis 
C had an onset during his active service or is otherwise 
related to service.

While the SMRs show treatment for acute viral hepatitis A in 
service, there is no indication that the veteran had 
hepatitis C in service.  The first evidence of record showing 
the veteran to be infected by hepatitis C was in an October 
1999 private treatment record.  At that time, he started to 
receive treatment related to hepatitis C.  It is clear that 
the veteran has a current disability due to hepatitis C.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Risk factors for hepatitis C include intravenous drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.  With regard to 
risk factors, the veteran's SMRs show that the veteran 
reported using intravenous drugs prior to service and during 
service, and that he received treatment in service related to 
his drug abuse.  The veteran also reported post-service 
intravenous drug abuse.  

What is missing from the record, however, is competent 
medical evidence showing that the veteran's current hepatitis 
C is related to service.  While the record reflects that the 
veteran was treated for an acute infection attributed to 
hepatitis A in service, and reported receiving treatment for 
hepatitis on two occasions prior to service, the 
preponderance of the competent medical evidence is against a 
finding that his current infection by hepatitis C had its 
onset in service or is causally related to the acute 
hepatitis A in service.  On VA examination in 2002, the 
examiner reviewed the veteran's claims file, including 
service medical records, and opined that his hepatitis C was 
not "secondary to the recurrent episodes of hepatitis" that 
he had during service, but was "more than likely . . . 
secondary to his intravenous drug abuse or sharing needles 
during his adolescent years, and getting tattoos done, and 
even his persistent drug abuse during military service".  
There is no competent medical evidence to the contrary.  


The Board has no reason to doubt that the veteran sincerely 
believes he has hepatitis C that is due to service.  However, 
there is no medical evidence of record which reasonably 
supports his assertion, and there is no indication that the 
veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis etiological cause.  See Espiritu 
v. Derwinski, supra.  

As noted above, it is true that the veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  However, the diagnostic 
and nexus aspects as to the onset of a blood disorder clearly 
require the expertise of a medical professional, and are not 
susceptible of lay determination; rather, there must be a 
medical opinion as to the causation and/or etiology of such a 
disorder.  

Moreover, to whatever extent it might be theoretically 
possible to attribute the origin of the veteran's hepatis C 
to his in-service intravenous drug abuse, such activity in 
service constituted willful misconduct, and therefore cannot, 
under the law, be considered in the line of duty and a basis 
for a grant of service connection.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301 (a), (d); VAOPGCPREC 7-99 (1999), 
VAOPGCPREC 2-98 (1998).

In view of the foregoing, because there is no competent 
medical evidence relating the veteran's hepatitis C to 
service, but there is competent evidence showing he has at 
least one pre-service and post-service risk factor for 
contracting hepatitis C (i.e., intravenous drug abuse), the 
Board finds the preponderance of the evidence is against the 
grant of service connection for hepatitis C infection.  In 
summary, and for the reasons and bases set forth above, the 
Board finds the veteran is not entitled to service connection 
for hepatitis C, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, supra.




ORDER

The reopened claim seeking service connection for hepatitis C 
is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


